                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                  EASTERN DIVISION

JAKOB WINN,                                      )
                                                 )
               Plaintiff,                        )
                                                 )
       v.                                        )          No. 4:19-cv-1404-SPM
                                                 )
CARDINAL GLENNON HOSPITAL and                    )
UNKNOWN DOCTOR A,                                )
                                                 )
               Defendants.                       )

                               MEMORANDUM AND ORDER

       This matter is before the Court on the motion of plaintiff Jakob Winn, an inmate at the

Dixon Correctional Center in Dixon, Illinois, for leave to commence this civil action without

prepayment of the required filing fee. Having reviewed the motion and the financial information

submitted in support, the Court has determined to grant the motion and assess an initial partial

filing fee of $4.56. See 28 U.S.C. § 1915(b)(1). Additionally, for the reasons discussed below,

the Court will direct plaintiff to show cause why this action should not be dismissed for lack of

subject matter jurisdiction, and to also submit a health care affidavit for each named defendant as

required by section 538.225 of the Revised Statutes of Missouri.

                                          28 U.S.C. § 1915(b)(1)

        Pursuant to 28 U.S.C. § 1915(b)(1), a prisoner bringing a civil action in forma pauperis

is required to pay the full amount of the filing fee. If the prisoner has insufficient funds in his

prison account to pay the entire fee, the Court must assess and, when funds exist, collect an

initial partial filing fee of 20 percent of the greater of (1) the average monthly deposits in the

prisoner’s account, or (2) the average monthly balance in the prisoner’s account for the prior six-

month period. After payment of the initial partial filing fee, the prisoner is required to make
monthly payments of 20 percent of the preceding month’s income credited to the prisoner’s

account. 28 U.S.C. § 1915(b)(2). The agency having custody of the prisoner will forward these

monthly payments to the Clerk of Court each time the amount in the prisoner’s account exceeds

$10.00, until the filing fee is fully paid. Id.

        In support of the instant motion, plaintiff submitted an inmate account statement showing

an average monthly deposit of $19.01, and an average monthly balance of $22.78. The Court

will therefore assess an initial partial filing fee of $4.56, which is twenty percent of plaintiff’s

average monthly balance.

                                 Legal Standard on Initial Review

        Under 28 U.S.C. § 1915(e)(2), the Court is required to dismiss a complaint filed in forma

pauperis if it is frivolous, malicious, or fails to state a claim upon which relief may be granted.

An action is frivolous if it “lacks an arguable basis in either law or fact.” Neitzke v. Williams,

490 U.S. 319, 328 (1989). An action fails to state a claim upon which relief may be granted if it

does not plead “enough facts to state a claim to relief that is plausible on its face.” Bell Atlantic

Corp. v. Twombly, 550 U.S. 544, 570 (2007).

        “A claim has facial plausibility when the plaintiff pleads factual content that allows the

court to draw the reasonable inference that the defendant is liable for the misconduct alleged.”

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). Determining whether a complaint states a plausible

claim for relief is a context-specific task that requires the reviewing court to draw upon judicial

experience and common sense. Id. at 679. The court must assume the veracity of well-pleaded

facts, but need not accept as true “[t]hreadbare recitals of the elements of a cause of action,

supported by mere conclusory statements.” Id. at 678 (citing Twombly, 550 U.S. at 555).

        This Court must liberally construe complaints filed by laypeople. Estelle v. Gamble, 429

U.S. 97, 106 (1976). This means that “if the essence of an allegation is discernible,” the court
                                                  2
should “construe the complaint in a way that permits the layperson’s claim to be considered

within the proper legal framework.” Solomon v. Petray, 795 F.3d 777, 787 (8th Cir. 2015)

(quoting Stone v. Harry, 364 F.3d 912, 914 (8th Cir. 2004)). However, even pro se complaints

must allege facts which, if true, state a claim for relief as a matter of law. Martin v. Aubuchon,

623 F.2d 1282, 1286 (8th Cir. 1980). Federal courts are not required to assume facts that are not

alleged, Stone, 364 F.3d at 914-15, nor are they required to interpret procedural rules so as to

excuse mistakes by those who proceed without counsel. See McNeil v. United States, 508 U.S.

106, 113 (1993).

                                        The Complaint

       Plaintiff brings this action for medical negligence against Cardinal Glennon Hospital and

“Unknown Doctor A.” He alleges federal subject matter jurisdiction on the basis of diversity of

citizenship pursuant to 28 U.S.C. § 1332. He avers he is an Illinois citizen, and he states that

both defendants are Missouri citizens. Regarding “Unknown Doctor A,” plaintiff states he is an

“Unknown Doctor at Cardinal Glennon Hosp” and that Cardinal Glennon Hospital is his

principal place of business.

       In support of his claims, plaintiff alleges as follows. On or around May of 2017, he was

admitted to Cardinal Glennon Hospital for surgery. He had experienced a previous injury that

necessitated metal pin implants in his leg, which was done at a hospital in Chicago. “The

Defendants” did not evaluate plaintiff’s leg themselves, but instead relied upon statements from

someone at the Chicago hospital regarding the specifications and locations of the pins. Cardinal

Glennon and “Unknown Doctor A” performed surgery to remove the pins, and the surgeon broke

them. Plaintiff alleges the surgeon failed to take necessary steps and “was also clearly not

qualified to perform the surgery. He deviated from the normal standards of care and committed



                                                3
malpractice.” As a result, plaintiff had to undergo “further painful procedures” and suffered pain,

and “now has permanent damage to his leg.” Plaintiff avers that “Cardinal Glennon and the

Surgeon would have known about the specifications of the pins had they took reasonable clinical

inquiry, i.e. xrays or other diagnostic procedures.”

       Plaintiff seeks “3 million dollars in actual, compensatory and punitive damages: over the

75,000 jurisdictional threshold.”

                                             Discussion

       I.      Subject Matter Jurisdiction

       Plaintiff asserts claims of medical negligence against a hospital and a fictitious medical

treatment provider. He asserts this Court has jurisdiction over this action on the basis of

diversity of citizenship. Plaintiff therefore has the burden of establishing diversity jurisdiction.

Hertz Corp. v. Friend, 559 U.S. 77, 96 (2010) (the party asserting diversity jurisdiction has the

burden of establishing it). “Given this burden, the general rule has been that, on challenge, the

diverse citizenship of the fictitious defendants must be established by the plaintiff in order to

continue a federal court action.” Lee v. Airgas Mid-South, Inc., 793 F.3d 894, 899 (8th Cir.

2015); see also Howell by Goerdt v. Tribune Entm’t Co., 106 F.3d 215, 218 (7th Cir. 1997)

(“[B]ecause the existence of diversity jurisdiction cannot be determined without knowledge of

every defendants’ place of citizenship, ‘John Doe’ defendants are not permitted in federal

diversity suits”). Here, plaintiff alleges that “Unknown Doctor A” was negligent, making him a

real party in interest. While plaintiff can be understood to allege that “Unknown Doctor A” was

employed in Missouri at the time of the events giving rise to the complaint, plaintiff offers no

proof that “Unknown Doctor A” is a citizen of a state other than plaintiff’s. In order for diversity

jurisdiction to exist, there must be complete diversity of citizenship. That is, plaintiff cannot be a



                                                  4
citizen of the same state as any defendant. Here, where “Unknown Doctor A” is unnamed and

there is no indication of where he is domiciled, the Court is unable to determine whether subject

matter jurisdiction exists.

       The Court also questions whether the amount in controversy is legitimate. Plaintiff seeks

damages of $3 million, an amount that far and away exceeds the $75,000.00 required by 28

U.S.C. § 1332(a). However, the facts alleged in the complaint do not provide an adequate

foundation for plaintiff’s belief that his damages are properly measured at such an amount, or

that they are even sufficient to meet the amount in controversy requirement at all. While plaintiff

alleges that the defendants’ negligence necessitated “further painful procedures,” he fails to

allege facts as basic as what those procedures were, how many there were, or what costs were

associated with them. These deficiencies lead the Court to question whether the amount alleged

is legitimate and, consequently, whether this suit really and substantially involves a dispute or

controversy properly within its jurisdiction. “When a federal complaint alleges a sufficient

amount in controversy to establish diversity jurisdiction, but the opposing party or the court

questions whether the amount alleged is legitimate, the party invoking federal jurisdiction must

prove the requisite amount by a preponderance of the evidence.” State of Mo. ex rel. Pemiscot

County, Mo. v. Western Sur. Co., 51 F.3d 170, 173 (8th Cir. 1995) (citing McNutt v. General

Motors Acceptance Corp., 298 U.S. 178, 189 (1936)). The Court will therefore direct plaintiff to

show cause why this case should not be dismissed for lack of subject matter jurisdiction.

       II.     Health Care Affidavit

       For the sole purpose of conducting the following analysis in conjunction with its

obligation to review the complaint pursuant to 28 U.S.C. § 1915(e), the Court presumes that




                                                5
subject matter jurisdiction exists, and notes that federal courts sitting in diversity “apply state

substantive law and federal procedural law.” Hanna v. Plumer, 380 U.S. 460, 465 (1965).

       Missouri law requires a plaintiff to file, within 90 days of the date of the complaint, an

affidavit attesting to the merits of an action such as the one at bar. Mo. Rev. Stat. § 538.225

(2000), Devitre v. Orthopedic Ctr. of St. Louis, LLC, 349 S.W.3d 327, 331 (Mo. 2011) (en banc).

Section 538.225 provides, in relevant part:

       1. In any action against a health care provider for damages for personal injury or
       death on account of the rendering of or failure to render health care services, the
       plaintiff or the plaintiff's attorney shall file an affidavit with the court stating that
       he or she has obtained the written opinion of a legally qualified health care
       provider which states that the defendant health care provider failed to use such
       care as a reasonably prudent and careful health care provider would have under
       similar circumstances and that such failure to use such reasonable care directly
       caused or directly contributed to cause the damages claimed in the petition.

       2. As used in this section, the term “legally qualified health care provider” shall
       mean a health care provider licensed in this state or any other state in the same
       profession as the defendant and either actively practicing or within five years of
       retirement from actively practicing substantially the same specialty as the
       defendant.

       3. The affidavit shall state the name, address, and qualifications of such health
       care providers to offer such opinion.

       4. A separate affidavit shall be filed for each defendant named in the petition.

       5. Such affidavit shall be filed no later than ninety days after the filing of the
       petition unless the court, for good cause shown, orders that such time be extended
       for a period of time not to exceed an additional ninety days.

       6. If the plaintiff or his attorney fails to file such affidavit the court shall, upon
       motion of any party, dismiss the action against such moving party without
       prejudice.

       The statute was intended to “cull at an early stage of litigation” meritless suits against

health care providers. Mahoney v. Doerhoff Surgical Services, Inc., 807 S.W. 2d 503, (Mo. 1991)

(en banc). This Court has previously rejected the argument that the statute is a state procedural



                                                  6
rule that cannot be applied in a federal case, and federal district courts considering similar state

statutes have reached the same conclusion. Smith v. Planned Parenthood of St. Louis Region, 225

F.R.D. 233, 237-40 (E.D. Mo. 2004) (collecting cases).

       Two elements must be present in order for a Court to determine that a plaintiff is required

to file a health care affidavit under the statute. Devitre, 349 S.W.3d at 331–32. First, the parties’

relationship must be one of health care provider and recipient; and second, the claim must solely

relate to the provision of health care services. Id. at 332; Crider v. Barnes–Jewish St. Peters

Hosp., Inc., 363 S.W.3d 127, 130 (Mo. Ct. App. 2012). Here, both parts of this test are met, as it

is clear the parties’ relationship was one of health care providers and recipient, and plaintiff’s

claims relate solely to the provision of health care services. The Court therefore concludes that

plaintiff must file the health care affidavit required by §538.225.

       Plaintiff filed the complaint on May 22, 2019. He was therefore required to file a health

care affidavit for each named defendant no later than August 20, 2019. As of the date of this

Memorandum and Order, plaintiff has not done so. The Court therefore concludes that he has

failed to properly plead a medical negligence claim under the requirements of Missouri law.

However, in consideration of plaintiff’s pro se status, the Court will permit plaintiff an additional

30 days to submit the required affidavits, in addition to showing cause in writing why this case

should not be dismissed for lack of subject matter jurisdiction.

       Accordingly,

       IT IS HEREBY ORDERED that plaintiff’s motion to proceed in forma pauperis (ECF

No. 3) is GRANTED.

       IT IS FURTHER ORDERED that plaintiff must pay an initial filing fee of $4.56 within

thirty (30) days of the date of this Order. Plaintiff is instructed to make his remittance payable to



                                                  7
“Clerk, United States District Court,” and to include upon it: (1) his name; (2) his prison

registration number; (3) the case number; and (4) the statement that the remittance is for an

original proceeding.

       IT IS FURTHER ORDERED that plaintiff shall show cause, in writing and within

thirty (30) days from the date of this order, why this case should not be dismissed for lack of

subject matter jurisdiction.

       IT IS FURTHER ORDERED that plaintiff shall, within thirty (30) days from the date

of this order, submit the affidavits required by Mo. Rev. Stat. § 538.225.

       Plaintiff’s failure to timely comply with this order shall result in the dismissal of this

case, without prejudice and without further notice.



                                                 SHIRLEY PADMORE MENSAH
                                                 UNITED STATES MAGISTRATE JUDGE

Dated this 4th day of September, 2019.




                                                 8
